United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AIR MARSHAL SERVICE,
El Segundo, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1905
Issued: April 10, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On September 17, 2019 appellant, through counsel, filed a timely appeal from a July 30
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish neck and left upper
extremity conditions causally related to the accepted October 11, 2018 employment incident.
FACTUAL HISTORY
On October 12, 2018 appellant, then a 48-year-old air marshal, filed a claim for traumatic
injury (Form CA-1) alleging that on October 11, 2018 he experienced pain in his neck, left
shoulder, and left upper arm when he hit his head on the ceiling of an aircraft that hit a pocket of
turbulence while in the performance of duty. He stopped work on October 16, 2018 and worked
intermittently thereafter.
Appellant was treated in the emergency department on October 16, 2018 by Dr. Zeljka
Kostich, Board-certified in emergency medicine, for neck pain and numbness radiating into his
left arm and hand. He reported working as an air marshal on a plane which experienced turbulence
causing his head to strike a low ceiling. A computerized tomography scan of the cervical spine
dated October 16, 2018 revealed moderate to marked arthritic changes. Dr. Kostich diagnosed
cervical radiculopathy and referred appellant to a neurosurgeon for further evaluation. She advised
that appellant would be off work for two weeks.
An x-ray of appellant’s cervical spine dated October 24, 2018 revealed no acute pathology.
An October 31, 2018 magnetic resonance imaging (MRI) scan revealed multilevel loss of
intervertebral disc height and disc desiccation at C3-T4 and disc protrusions at C3-4, C4-5, C5-6,
C6-7, C7-T1, T1-T2, and T2-T3.
The record contains page one of an authorization for examination and/or treatment (Form
CA-16) dated October 24, 2018 from the employing establishment, which indicated that appellant
was authorized to receive treatment for neck, left shoulder, and left arm pain.
Appellant attended physical therapy treatment from October 24 to November 7, 2018.
In a doctor’s first report of occupational illness or injury dated October 24, 2018,
Dr. Maria B. Ramirez, a Board-certified anesthesiologist, recounted the history of injury and
treated appellant for cervical pain and numbness radiating down his arms. Findings on
examination revealed paracervical, sternocleidomastoid, and trapezius tenderness to palpation,
diffuse spasms, and restricted range of motion. Dr. Ramirez diagnosed cervical radiculopathy and
referred appellant for further physical therapy. She returned appellant to modified duty on
October 25, 2018.
On November 1, 2018 Dr. Howard Waters, a specialist in occupational medicine, saw
appellant for persistent neck pain. Findings on examination were essentially normal. Dr. Waters
diagnosed cervical radiculopathy and cervical degenerative disc disease and returned appellant to
work with restrictions.
Appellant was treated by Dr. Moshe H. Wilker, a Board-certified orthopedist, on
November 9, 2018 for neck pain radiating into the left arm which began on October 11, 2018.
Dr. Wilker noted tenderness to palpation of the cervical spine and diminished sensation on the
2

cervical C7 dermatome. He diagnosed cervical radiculitis. In restriction orders dated November 9
and December 7, 2018, Dr. Wilker advised that appellant was disabled from work until
January 4, 2019. He treated appellant again on December 7, 2018 for neck pain radiating into his
left scapula and left arm. Findings on examination were unchanged. Dr. Wilker reviewed the MRI
scan of the cervical spine which revealed three disc protrusions and stenosis. He diagnosed
cervicalgia and cervical radiculitis and recommended a thoracic posterior laminectomy.
Dr. Wilker advised that appellant was disabled from work. 3
In a letter dated December 20, 2018, the employing establishment contacted OWCP and
noted that it was controverting appellant’s claim on the basis of causal relationship, and that it
proposed a second opinion medical examination be scheduled to address the issue.
In a December 21, 2018 physician review report, Dr. Tifani Gleeson, a Board-certified
occupational medicine specialist, indicated that the employing establishment had contacted her to
review the claim and that she had read the available medical reports and claim documentation, but
had not spoken with or examined appellant. She noted that appellant was an air marshal who
reported striking his head in an aircraft bathroom during turbulence. Appellant was treated in the
emergency room on October 16, 2018 and was diagnosed with cervical radiculopathy. An
October 31, 2018 MRI scan revealed cervical and thoracic protrusions and stenosis, and his
physician recommended a posterior laminectomy. Dr. Gleeson opined that the medical records
she reviewed did not support the medical necessity of surgery for the work injury and the provider
had not offered substantial reasoning as to the necessity of surgery at that time. She recommended
continued conservative care.
In a December 28, 2018 development letter, OWCP advised appellant that, when his claim
was received, it appeared to be a minor injury that resulted in minimal or no lost time from work.
The claim was administratively approved to allow payment for limited medical expenses, but the
merits of the claim had not been formally adjudicated. OWCP advised that because appellant had
requested authorization for surgery, his claim would be formally adjudicated. It requested that he
submit factual and medical information, including a comprehensive report from his physician
regarding how a specific work incident contributed to his claimed injury. OWCP afforded
appellant 30 days to submit the necessary evidence.
On January 3, 2019 appellant followed up with Dr. Wilker for posterior neck pain radiating
into the bilateral arms. He reported no improvement in his neck pain and numbness with
conservative treatment. Dr. Wilker diagnosed cervical radiculitis and opined that this was
“clearly” a work injury and recommended a T1-T2 laminectomy. In restriction orders dated
January 4 and February 1, 2019, he noted that appellant was temporarily totally disabled from
January 3 to August 3, 2019.

3

The Board notes that the case record as transmitted to the Board contains a December 13, 2018 medical report for
an individual other than appellant. Upon return of the case record OWCP shall ensure that all misfiled medical
documents are redacted from this file and placed into the correct file.

3

By decision dated February 13, 2019, OWCP denied appellant’s traumatic injury claim
finding that the medical evidence of record was insufficient to establish that the medical condition
was causally related to the accepted employment incident.
On February 18, 2019 appellant requested an oral hearing before an OWCP hearing
representative that was held on June 10, 2019.
By decision dated July 30, 2019, an OWCP hearing representative affirmed the decision
dated February 13, 2019.
LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 and that an injury was sustained in the performance of duty as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury. 6 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease. 7
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. 8 There are two
components that must be considered in conjunction with one another. The first component is
whether the employee actually experienced the employment incident that allegedly occurred. 9 The
second component is whether the employment incident caused a personal injury. 10
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.11 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment incident must be based on a

4

5 U.S.C. § 8101 et seq.

5
S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
6

T.H., Docket No. 18-1736 (issued March 13, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
7

T.E., Docket No. 18-1595 (issued March 13, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
8

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388, 393-94 (2008).

9

E.M., Docket No. 18-1599 (issued March 7, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

10

E.M., id.; John J. Carlone, 41 ECAB 354 (1989).

11

S.S., supra note 7; Robert G. Morris, 48 ECAB 238 (1996).

4

complete factual and medical background. 12 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition, and
appellant’s specific employment incident. 13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish neck and left
upper extremity conditions causally related to the accepted October 11, 2018 employment
incident.
Appellant was treated by Dr. Kostich in the emergency room on October 16, 2018 for neck
pain and numbness radiating into his left arm and hand. Dr. Kostich diagnosed cervical
radiculopathy. Similarly, in a doctor’s first report of occupational illness or injury dated
October 24, 2018, Dr. Ramirez treated appellant for cervical pain and numbness radiating down
his arms. Dr. Ramirez diagnosed cervical radiculopathy. Likewise, on November 1, 2018,
Dr. Waters saw appellant in follow up for persistent neck pain for which he diagnosed cervical
radiculopathy and cervical degenerative disc disease. Drs. Kostich, Ramirez, and Waters noted
that appellant sustained an injury on October 11, 2018 while working as an air marshal, however,
the mere recitation of a patient history does not suffice for purposes of establishing causal
relationship between a diagnosed condition and the employment incident. 14 Without explaining
physiologically how the accepted employment incident caused or contributed to the diagnosed
conditions, the physician’s reports are of limited probative value. 15 The Board finds that
Drs. Kostich, Ramirez, and Waters did not sufficiently explain how the accepted October 11, 2018
employment incident caused or contributed to the cervical and left upper extremity conditions
which have been diagnosed in this claim. As these physicians failed to provide medical rationale
to support their conclusory opinions, the Board finds that the reports from Drs. Kostich, Ramirez,
and Waters are insufficient to meet appellant’s burden of proof with respect to causal relationship.
Appellant was treated by Dr. Wilker on November 9, 2018, for neck pain radiating into the
left arm and he diagnosed cervical radiculitis. On January 3, 2019 Dr. Wilker treated appellant in
follow up for chronic radiating neck pain. He diagnosed cervical radiculitis and opined that this
was “clearly” a work injury and recommended a T1-T2 laminectomy. While Dr. Wilker provided
an affirmative opinion which supported causal relationship, he did not provide a pathophysiological explanation as to how the accepted incident either caused or contributed to his
diagnosed conditions.16 A mere conclusory opinion provided by a physician without the necessary
rationale explaining how and why the incident was sufficient to result in the diagnosed medical
12

C.F., Docket No. 18-0791 (issued February 26, 2019); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

13

Id.

14

N.S., Docket No. 19-0167 (issued June 21, 2019); J.G., Docket No. 17-1382 (issued October 18, 2017).

15

M.N., Docket No. 19-0694 (issued September 3, 2019); A.B., Docket No. 16-1163 (issued September 8, 2017).

16
Victor J. Woodhams, 41 ECAB 345 (1989). Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3e (January 2013). See R.D., Docket No. 18-1551 (issued March 1, 2019).

5

condition is insufficient to meet a claimant’s burden of proof to establish a claim. 17 Thus, the
Board finds that these reports from Dr. Wilker are also insufficient to establish causal relationship.
In restriction orders dated November 9, 2018 to February 1, 2019, Dr. Wilker advised that
appellant was disabled from work until August 3, 2019. He treated appellant again on
December 7, 2018 for neck pain radiating into his left scapula and left arm. Dr. Wilker diagnosed
cervicalgia and cervical radiculitis and recommended a thoracic posterior laminectomy. These
reports are insufficient to establish the claim as Dr. Wilker did not specifically address whether
appellant’s employment incident had caused or aggravated a diagnosed medical condition. As the
Board has held, medical evidence which does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship. As such, these
reports are of no probative value. 18
The employing establishment sent the medical record it possessed to Dr. Gleeson for a
records review after noting it wanted a second opinion examination in its controversion letter. In
her December 21, 2018 physician review report she discussed the necessity of surgery, but failed
to address the issue of causal relationship. As she expressed no opinion as to causal relationship,
her report has no probative value and is insufficient to establish appellant’s claim.19
OWCP received an x-ray of the cervical spine and an MRI scan of the right shoulder. The
Board has held, however, that reports of diagnostic tests standing alone lack probative value as
they do not provide an opinion on causal relationship between an employment incident and a
diagnosed condition.20 Appellant also submitted reports from a physical therapist. Certain
healthcare providers such as physical therapists are not considered “physician[s]” as defined under
FECA.21 Consequently, their medical findings and/or opinions will not suffice for purposes of
establishing entitlement to FECA benefits.
As appellant has not submitted rationalized medical evidence establishing causal
relationship between his neck and left upper extremity conditions and the accepted October 11,
2018 employment incident, the Board finds that he has not met his burden of proof to establish his
claim.

17

J.O., Docket No. 19-0326 (issued July 16, 2019); J.D., Docket No. 14-2061 (issued February 27, 2015).

18

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

19

Id.

20

See J.M., Docket No. 17-1688 (issued December 13, 2018).

21

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320
n.11 (2006). A report from a physician assistant or certified nurse practitioner will be considered medical evidence if
countersigned by a qualified physician. S.T., Docket No. 17-0913 (issued June 23, 2017) (a physical therapist is not
considered a “physician” as defined under FECA). Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013).

6

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish neck and left
upper extremity conditions causally related to the accepted October 11, 2018 employment
incident.22
ORDER
IT IS HEREBY ORDERED THAT the July 30, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 10, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

22

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); J.G., Docket No.
171062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

7

